Citation Nr: 1313950	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that she fractured her right foot during basic training at Ft. Leonard Wood, MO in 1981 and was in a cast for most of her training, and that she developed severe shin splints from marching.  The Veteran reported that she has had intermittent pain and numbness in her right foot over the past year and a slightly protruding bone deformity in the right foot, which she believes maybe associated with her foot fracture in service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) can not be located and are apparently unavailable for review.  In May 2010, the Veteran informed the RO that her STRs were inadvertently given to her when she was discharged from service, but that she mailed them back to the APO address on the envelope and that she didn't retain any copies.  A report of record, dated in May 2010, indicated that the RO contacted the hospital at Ft Leonard Wood, and was informed that they did not store treatment records and that routinely, any medical records would have been associated with the service members STRs.  

VA outpatient records showed that the Veteran was seen for right foot pain in March 2010, and was noted to have a bony overgrowth on the instep of the foot.  The Veteran was referred to the podiatry clinic for additional evaluation, but was unable to keep the appointments scheduled in April and again in May 2010.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran is competent to report that she suffered a right foot trauma in service, and is currently shown to have a bony deformity and painful right foot.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2012).  Therefore, one must be provided to her.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

Moreover, the Veteran is competent to report the symptoms in service related to her lower extremities and she is also competent to report that a medical professional diagnosed her as having shin splints in service.  The medical question that needs to be addressed is whether the Veteran currently has any residuals from shin splints in service.  This requires a VA examination, to include a medical opinion.  As such, appropriate steps should be taken to address this.

On remand, the Veteran should also be asked to provide VA with the names and addresses of all healthcare providers who have treated her for any right foot or leg problems since her discharge from service, and complete appropriate authorization for release of medical information forms, so that VA may attempt to assist her in the development of her claim.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be asked to provide the names and addresses of all health care providers who treated her for shin splints or any right foot problems since her discharge from service.  After the Veteran has signed the appropriate releases, all available outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any identified right foot disability and whether she has shin splints at present.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence of record, including any STRs and/or post service treatment reports obtained on remand, the examiner should address the following:  

a)  State whether it is at least as likely as not (at least a 50-50 probability) that the Veteran currently has residuals of a right foot fracture, and if so whether it is at least as likely as not due to service, including the Veteran's report of fracturing her right foot while in service.  

b)  State whether it is at least as likely as not (at least a 50-50 probability) that the Veteran currently has shin splints or residuals thereof and if so whether it is at least as likely as not is due to or related to service, including the Veteran's report of marching while in service 

In offering the opinion, the examiner should acknowledge the Veteran's reports of fracturing her right foot during basic training, resulting in a cast for most of her training.  The Veteran reported that she has had intermittent pain and numbness in her right foot over the past year and a slightly protruding bone deformity in the right foot, which she believes maybe associated with her foot fracture in service.  

The examiner should also take into consideration the Veteran's report of developing severe shin splints from marching while in service.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

